United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 31, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-11281
                          Summary Calendar



JOSEPH DAVID BRODIN

                      Petitioner - Appellant

     v.

L E FLEMING, Warden, Federal Medical Center, Forth Worth

                      Respondent - Appellee

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-797-Y
                      --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Joseph David Brodin (Brodin), federal prisoner # 09360-023,

appeals the district court’s dismissal of his petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241.   Brodin’s petition

stemmed from his 1997 convictions in the United States District

Court for the District of Idaho for conspiracy to defraud the

United States, mailing threatening communications, and

intimidating and impeding an officer of a court of the United



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11281
                                 -2-

States.   The district court determined that the claims were not

cognizable under 28 U.S.C. § 2241 and dismissed the petition.

     Brodin’s claims all pertain to alleged errors that occurred

before or at sentencing.    Such claims must be raised by way of a

28 U.S.C. § 2255 motion in the sentencing court, and are not

cognizable under 28 U.S.C. § 2241.    See Pack v. Yusuff, 218 F.3d

448, 451 (5th Cir. 2000).    Brodin has made no showing that he is

entitled to relief under the 28 U.S.C. § 2255 savings clause.

See Henderson v. Haro, 282 F.3d 862, 863 (5th Cir. 2002).

     This appeal is without arguable merit and is frivolous.       See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.